DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on March 4, 2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Group I, Figures 1A-1C.
Group II, Figures 2A-2B.

The species are independent or distinct because each disclosed species has a separate subject of inventive effort and therefore is considered to be diverging subject matter.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The disclosed species may be classified together, but examining the diverging subject matter of each disclosed species is considered a serious burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with William C Rowland on July 5, 2022 a provisional election was made without traverse to prosecute the invention of Group I, Figure 1, claims 1 and 5-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the weld (withdrawn claim 2) and the “first and second wave gearing units having the same outside diameter but different axial lengths…the bearing device is used in common for the first and second strain wave gearing units” (claim 7)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 36, the limitation “the rear end part” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandel (USPub 2018/0051789).
Referring to Figure 5, Mandel illustrates a strain wave gearing unit comprising: a unit housing (6) having a tubular shape; a strain wave gearing incorporated inside the unit housing; and a bearing device (8) for rotatably supporting a rotation-outputting member of the strain wave gearing relative to the unit housing, wherein the strain wave gearing is provided with: a rigid internally toothed gear (5) disposed inside the unit housing; a cup-shaped flexible externally toothed gear (3) disposed coaxially inside the internally toothed gear; and a wave generator (2) fitted coaxially inside the externally toothed gear; wherein the internally toothed gear is secured to, or formed integrally with, an inner-peripheral-surface portion on a side of a first end part of the unit housing; the externally toothed gear serves as the rotation-outputting member, and is provided with: a cylindrical barrel part (4) having a front end on the side of the first end part; a diaphragm extending radially inward from a rear end of the cylindrical barrel part; an annular rigid boss formed integrally with an inner-peripheral edge of the diaphragm; and external teeth (3) formed on an outer-peripheral-surface portion of the cylindrical barrel part facing internal teeth of the internally toothed gear, the front end of the cylindrical barrel part being an opening end; and the wave generator (2) is fitted inside the cylindrical barrel part where the external teeth are formed, wherein the bearing device is provided with a bearing part and an output shaft part (13); the bearing part is provided with: an outer race (7) secured to an inner-peripheral-surface portion on a side of a second end part of the unit housing; an inner race (9) disposed to surround a portion of the cylindrical barrel part of the externally toothed gear, the portion being on the side of the rear end part; and a plurality of rolling elements (8) inserted in an annular raceway formed between the outer race and the inner race; and the output shaft part has an outer-peripheral-side portion linked to the inner race, and an inner-peripheral-side portion secured to the boss, and wherein the rolling elements are positioned on a diametrically outer side with respect to the cylindrical barrel part of the externally toothed gear; and centers of the rolling elements are positioned between a point at a distance of 1.2 times the diameter of the rolling elements toward a side of the cylindrical barrel part from an inner-side end surface of the diaphragm along a center axis, the inner-side end surface being linked to an inner-peripheral surface of the cylindrical barrel part, and a point at a distance of 1 times the diameter toward a side opposite the cylindrical barrel part from the inner-side end surface along the center axis.  
Mandel does not specifically disclose a diameter of the rolling elements is 0.05 to 0.15 times an inside diameter D of the cylindrical barrel part of the externally toothed gear.  However, it was well known in the art to size a bearing based on the operating conditions, such as radial load, axial load, and operating speed.  For example, a device subjected to a small axial or radial load during operation requires a bearing having rolling elements with a small diameter, and a device subjected to a large axial or radial load during operation requires a bearing having rolling elements with a large diameter.  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the strain wave gearing of Mandel with a bearing having rolling elements with a diameter of 0.05 to 0.15 times an inside diameter D of the cylindrical barrel part, motivation being to provide a bearing properly sized to withstand particular operating conditions.
With respect to claim 5, Mandel teaches the internally toothed gear is integrated with the inner-peripheral-surface portion on the side of the first end part of the unit housing.  The method recitation of  “cast molding” has been given limited patentable weight because an apparatus claim must define gear device in terms of its structure and not the method of making the device.  
	With respect to claim 6, Mandel teaches the bearing part of the bearing device having balls with at least four-point contact.  
	With respect to claim 7, Mandel does not specifically disclose a first and a second strain wave gearing unit each having the same outside diameter but different axial lengths.  However, modifying the length of at least one gearing unit, of a plurality of gear units, to fit a particular application would have been obvious to one in the art.  For example, it would have been obvious to an engineer having multiple gear units to modify the length of one of the gear units to fit a particular application.  Specifically, shortening the output member (13) of one gear unit disclosed by Mandel to fit a particular application is considered an obvious modification.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to shorten at least one strain wave gearing unit of Mandel, of a plurality of gear units found at a manufacturing facility, motivation being to fit the one gear unit into a particular application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658